Citation Nr: 1714347	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  13-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than November 5, 2013, for the grant of service connection for right lower extremity sciatica.  

2.  Entitlement to an effective date earlier than November 5, 2013, for the grant of service connection for left lower extremity sciatica.  

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity sciatica.

4.  Entitlement to an initial rating in excess of 20 percent for left lower extremity sciatica.

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in February 2003 and January 2014.

The February 2003 rating decision granted service connection for residuals of left knee injury with tendonitis and mild degenerative joint disease and assigned a 10 percent rating effective October 21, 2002.  The Veteran appealed.  The Board issued    a decision in October 2004 denying the claim, which was subsequently vacated by    the Court of Appeals for Veterans' Claims (Court).  The claim for increased rating involving the left knee disability was remanded in September 2005, May 2006, February 2007, and June 2007 for additional development.  The Board issued a decision in April 2008 that again denied the claim and the Veteran appealed.  The Court vacated the April 2008 decision and the Board remanded the claim in August 2010 for additional development.  When the left knee increased rating claim returned to the Board for appellate review in July 2011, it was again denied; however, as explained by the Board, the issue of entitlement to a TDIU as a result of the service-connected left knee disability had been raised by the record, so that claim was remanded pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) for adjudication.  

The January 2014 rating decision granted service connection for right and left      lower extremity sciatica and assigned noncompensable and 20 percent ratings, respectively, effective November 5, 2013.  The claim for entitlement to a TDIU       was denied.  A September 2015 rating decision increased the rating assigned for    right lower extremity sciatica to 10 percent, also effective November 5, 2013.   

The Veteran initially requested a Board hearing concerning his appeal of the January 2014 rating decision.  That request was subsequently withdrawn.  He submitted additional evidence directly to the Board in April 2017, which was accompanied by a waiver of RO consideration and can be considered by the       Board in the first instance.  38 C.F.R. § 20.1304 (2016). 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes that subsequent to the Board's July 2011 decision, the Veteran submitted a VA Form 21-4138 received on November 14, 2011, wherein he discussed his left knee and low back.  The last paragraph states "All I ask is that I receive consideration for the injury sustained in a service connected accident and it is more than 10% knee and 20% back."  The Board believes this indicates the Veteran's intent to apply for an increased rating for those conditions.  See 38 C.F.R. § 3.155(a) (2016). 

The five claims listed on the title page that are currently before the Board for appellate review are inextricably intertwined with the unadjudicated claim for increased rating for the Veteran's service-connected lumbar spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  More specifically, a claim for increased rating for a lumbar spine disability encompasses the possibility that separate ratings for any neurological impairment associated with the lumbar spine disability will be granted.  This affects not only the claims for entitlement to an effective date earlier than November 5, 2013, for the grant of service connection for right and left lower extremity sciatica, but also the claims for initial increased ratings involving the         right and left lower extremity sciatica.  The back claim and the left knee claim also could have a bearing on the effective date on which the Veteran met the schedular criteria for entitlement to a TDIU, which is currently November 5, 2013.   

The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance.  Thus, the claims for increased ratings for the low back disability and left knee disability should not be returned to the Board unless they are properly appealed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the claims for increased rating of the service-connected lumbar spine disability and left knee disability, and provide appropriate notice of the decision.  Such issues should not be returned to the Board unless a timely appeal is filed and perfected. 

2.  Once the increased rating claims for the back and left knee have been adjudicated, readjudicate the claims listed on the title page of this decision.  If those claims remain denied, the Veteran and his attorney should be provided a supplemental statement of the case and be afforded an appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



